UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OFTHE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OFTHE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission file number0-9314 ACCESS PHARMACEUTICALS,INC. (Exact name of registrant as specified in its charter) Delaware 83-0221517 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2600 Stemmons Freeway, Suite 176, Dallas, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (214)905-5100 Securities registered pursuant to Section12(b) of the Act:None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.01 par value Title of each Class Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Act. (Check one): TABLE OF CONTENTS Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the average bid and asked price of such common equity, as ofJune 30, 2012, was approximately $15,637,000. The number of shares outstanding of the registrant’s common stock as of March 19, 2013 was 24,732,312 shares. Also outstanding at March 19, 2013 were 2,913.3617 shares of Series A Cumulative Convertible Preferred Stock convertible into 58,267,234 shares of common stock and 1,000.0 shares of Series B Cumulative Convertible Preferred Stock convertible into 20,000,000 shares of common stock DOCUMENTS INCORPORATED BY REFERENCE. Portions of the registrant’s definitive Proxy Statement relating to our 2013 Annual Meeting of Shareholders are incorporated by reference into Part III of this Annual Report on Form 10-K where indicated. TABLE OF CONTENTS TABLE OF CONTENTS Page Part I Item 1. Business 2 Item 1A. Risk Factors 15 Item 2. Properties 22 Item 3. Legal Proceedings 22 Item 4. Mine Safety Disclosurses 22 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Item 6.
